IN THE COURT OF APPEALS OF IOWA

                                     No. 22-1279
                               Filed November 2, 2022


IN THE INTEREST OF J.L. and R.L.,
Minor Children,

J.L.-M., Father,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Carrie K. Bryner,

District Associate Judge.



      A father appeals the termination of his parental rights. AFFIRMED.




      John J. Bishop, Cedar Rapids, for appellant father.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Robin L. O’Brien Licht, Cedar Rapids, attorney and guardian ad litem for

minor children.



      Considered by Bower, C.J., and Tabor and Greer, JJ.
                                          2


BOWER, Chief Judge.

       The father appeals the termination of his parental rights to J.L., born in May

2010, and R.L., born in August 2014.1 He challenges the juvenile court’s findings

that (1) the children could not be returned to him at the present time without risk of

adjudicatory harm and (2) termination of his rights is in the best interests of the

children. We affirm.

       We review termination-of-parental-rights proceedings de novo. See In re

W.M., 957 N.W.2d 305, 312 (Iowa 2021). We give weight to the trial court’s

findings of fact, especially when considering the credibility of witnesses, though we

are not bound by them. See Christy v. Lenz, 878 N.W.2d 461, 464 (Iowa Ct. App.

2016) (noting we give deference to the court’s credibility determinations “because

the trial court has firsthand opportunity to hear the evidence and view the

witnesses” (citation omitted)).

       The children and their older siblings were removed from the parents’

custody in November 2019 due to concerns that both parents were using

methamphetamine, methamphetamine was being sold out of the home, and there

was domestic violence in the home. R.L.’s and an older sibling’s hair stat tests

were positive for methamphetamine. A November 27 hair stat test for the father

was positive. The children were adjudicated children in need of assistance (CINA)




1 The petition to terminate originally concerned four children, all of whom are in the
care of their aunt and her spouse. The termination petition concerning the two
eldest children was dismissed in accordance with the children’s wishes and the
recommendations of the department to health and human services (DHHS).
       The mother’s parental rights to the two youngest—J.L. and R.L.—were
terminated; she does not appeal.
                                              3


on December 6, 2019. DHHS provided case management and services to the

family.

          In July 2021, the children were moved from their initial relative placement

to live with an aunt and her spouse.2 The children feel safe and secure and are

doing well in this placement.

          On December 22, 2021, the State filed a petition to terminate the father’s

rights to J.L. and R.L. pursuant to Iowa Code section 232.116(1)(f) (2021).3

          A January 26, 2022 progress report noted:

                   [The father] will need to demonstrate his ability to have healthy
          adult relationship[s] and not allow [the mother] into his home and into
          his life when she is actively using drugs. [The father] will need to be
          honest about his relationship with [her]. [The father] will need to
          continue addressing his mental health ongoing and consistently.
                   Due to [the father]’s positive drug test results, allowing [the
          mother] to reside in the home and the lack of progress in visitation,
          [DHHS] submitted a [termination-of-parental-rights] affidavit to the
          county attorney’s office.




2 An earlier-filed termination-of-parental-rights petition was dismissed. It was
believed the relative placement interfered with reunification efforts, and service
providers learned the children were mistreated in their care. A permanency review
order date August 27, 2021 indicates the permanency goal remained reunification
with a parent.
3 Section 232.116(1)(f) allows a court to terminate parental rights if all the following

have occurred:
              (1) The child is four years of age or older.
              (2) The child has been adjudicated a [CINA] pursuant to
       section 232.96.
              (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
              (4) There is clear and convincing evidence that at the present
       time the child cannot be returned to the custody of the child’s parents
       as provided in section 232.102.
                                         4


       A permanency review hearing was held on February 3, and the court

concluded reunification remained the goal of the juvenile proceedings.

       On April 8, 2022, a review-hearing progress report to the court noted the

father was employed; had housing and reliable transportation; was addressing

substance-abuse concerns through treatment though he tested positive in August

and September 2021; and that the father reported “he [was] addressing his mental

health through therapy and medication management.” But the report also noted

the father “continue[d] to lack insight into the trauma he has caused his children or

how his behaviors impact the children.” The report noted that on April 3, the foster

mother and one of the older children discovered the mother at the father’s home.

The mother explained she had tested positive for COVID and needed somewhere

to stay temporarily and the father had allowed her in. On April 5, the DHHS case

manager spoke with the father, who told the case manager he “struggles to tell

[the mother] ‘no’ and needs help with setting boundaries with her.” This same

issue has been of ongoing concern.

       An April 15 guardian ad litem report recommended termination of parental

rights as to J.L. and R.L.

       A combined permanency review and termination hearing was held on

April 15. The court issued its ruling on July 25 terminating the father’s parental

rights. The court summarized the case history and made these findings:

              [The father] continues to lack insight into the trauma he has
       caused his children or how his behaviors impact the children. The
       court was struck throughout this case by the deflection by the father;
       the blame he has continued to place on others, especially the
       mother; his inappropriate behavior and comments to the [DHHS]
       workers and [service] providers; and his lack of acknowledgment that
       his actions have contributed in great part to the home being unsafe
                                           5


       for the children. Further, [the father] has exhibited extreme behaviors
       and actions of power and control with [the mother] and the children
       during this case. He has presented himself in an intimidating manner
       . . . . [He] obsessively contacted the children outside of the visit
       plan . . . .
               During the father’s testimony at trial, the court found the father
       to be both evasive and dishonest. He often placed blame on others
       for his actions or inactions. . . . Further, the court has observed the
       father throughout the case to be demeaning and act superior and
       controlling to the female professionals in this case. This was even
       observed in the first termination of parental rights trial with the
       interpreters. In that trial, there were two interpreters, a male and a
       female. Each time the female was interpreting, he interrupted her
       and continued to “scold” her for not translating to his liking. Although
       the court could not understand every word that was spoken in
       Spanish, it appeared to the court that the interpreters were doing
       their jobs in a very similar and equally professional manner. This
       attitude clearly lends credence to the allegations of domestic abuse
       and to [the mother’s] claim that [the father] was controlling and would
       not allow her to use the phone or text others when she was in his
       home. It also concerns the court that the father would attempt to
       exert his dominance over the children in abusive ways . . . . Overall,
       the court does not believe anything the father has asserted as to his
       sobriety, his relationship with [the mother] or his commitment to the
       necessary life changes that would make his home safe for the
       children to be returned to his care.

(Emphasis added.)

       The court also found “the child[ren]’s need for permanency, security, safety,

physical and intellectual health dictates that it is in their best interest to have

parental rights terminated.” The father appeals.

       Normally, we follow a three-step analysis when reviewing the termination of

parental rights. In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). We determine if a

ground for termination under Iowa Code section 232.116(1) has been established,

if the best-interests analysis of section 232.116(2) supports termination; and if an

exception to termination in section 232.116(3) applies. Id. at 472–73. If any step

is not contested, we need not address it. In re P.L., 778 N.W.2d 33, 40 (Iowa
                                           6


2010). With respect to whether the ground for termination was proved, the father

contests only the court’s finding that the children could not be returned to him at

the time of the hearing. See Iowa Code § 232.116(1)(f)(4); In re A.M., 843 N.W.2d

100, 111 (Iowa 2014) (interpreting the statute’s “at the present time” language to

mean at the time of the termination hearing).

       Reunification with the father was stymied by his repeated positive tests for

methamphetamine through early September 2021,4 his admitted inability to say no

to the mother when she asked to be able to live with him even knowing she

continued to use methamphetamine,5 and his lack of insight as to how his actions

placed the children at risk and affected their well-being and the chances of

reunification. The father’s difficulty setting boundaries and his lack of insight

jeopardize the children’s safety if in his care. The juvenile court’s findings are fully

supported by our review of the record and we adopt them here:

                [DHHS] and providing agencies have provided multiple
       services to the family, including, but not limited to, relative placement,
       mental health services, substance abuse services, Family Team
       Meetings, drug testing, family centered services to include solution
       based casework, CARE program, Waypoint services, BHIS, kinship
       navigator, and supervised visitation. [DHHS] case manager, Laura
       Palumbo, testified that termination of parental rights is in the
       children’s best interest. . . . Ms. Palumbo could not recommend that
       the children be safely placed with [the father] either. She noted that
       he struggles setting boundaries and that she would [be] very
       concerned about people to whom he would expose his children. As
       seen over the pendency of this case, he often allowed [the mother]
       to live in the home while she was still using, to the extent that he also
       tested positive indicating that he was also using with her. He would
       need to put his children’s needs above his own, and would need to
       take accountability for the trauma he has caused his children so that

4 During a counseling session, the father stated his last day of methamphetamine
use was in October 2021.
5 At the time of the termination hearing, the mother had pleaded guilty to a federal

drug offense and was soon to report to prison.
                                         7


       it does not continue to occur. Ms. Palumbo noted that [the father]
       often talks about how this case has impacted him, not the children.

On our de novo review, we conclude there is clear and convincing evidence to

support termination of the father’s parental rights under section 232.116(1)(f).

       We also conclude the best-interests analysis of section 232.116(2) supports

termination. “It is well-settled law that we cannot deprive a child of permanency

after the State has proved a ground for termination under section 232.116(1) by

hoping someday a parent will learn to be a parent and be able to provide a stable

home for the child.” P.L., 778 N.W.2d at 41. “Time is a critical element,” and once

the statutory period for reunification has passed, “termination proceedings must be

viewed with a sense of urgency.” In re C.B., 611 N.W.2d 489, 495 (Iowa 2000).

Here, giving “primary consideration to the child[ren]’s safety, to the best placement

for furthering the long-term nurturing and growth of the child[ren], and to the[ir]

physical, mental, and emotional condition and needs,” we conclude termination of

the father’s parental rights is in the children’s best interests.       Iowa Code

§ 232.116(2). The children have waited far more than the statutory period and still

their father is unable to provide them a safe and stable home. They are healthy

and comfortable with their current placement. We affirm.

       AFFIRMED.